Appeal from a judgment of the Supreme Court at Special Term, entered August 8, 1977 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to section 330 of the Election Law, seeking to validate the designating petition nominating him as a candidate of the Republican Party for the office of Surrogate Court Judge, County of Saratoga, in the primary election to be held on September 8, 1977. Judgment affirmed, without costs (see Matter of Button v Slater, 198 Mise 1). Greenblott, J. P., Sweeney, Kane, Mahoney and Herlihy, JJ., concur.